REJECTED IN
                                                                        12th COURT OF APPEALS
                                                                             TYLER, TEXAS
                                                                        2/10/2015 8:47:44 AM
                                      15     00003               CR          CATHY S. LUSK
                                                                                 Clerk

               The State of Texas vs. Dequisha Jackson
                  159th District Court, Angelina County                      2013-0731
                                                                               FILED IN
                                                                        12th COURT OF APPEALS
                                  2-16-15                                    TYLER, TEXAS
                                                                        2/10/2015 8:47:44 AM
                                                2-16-2015                    CATHY S. LUSK
                                                                                 Clerk
                                   720




X                   I need more time to work on this

                                                                             3-16-2015

                         30




2-10-2015
                                                         W.Lindsey
936-671-4078
                                                   Whitney Madison-Lindsey

wmadison-lindsey@angelinacounty.net
                                                            Official Court
                                                            Reporter
     Art Bauereiss

       P.O. Box 908

Lufkin, Texas 75902

        936-632-5090

            State of Texas




      John Reeves

        1007 Grant Street

Lufkin, Texas 75901

         936-632-1640

          Dequisha Jackson